Title: Thomas Jefferson to James Rawlings, 10 May 1818
From: Jefferson, Thomas
To: Rawlings, James


          
            Sir
            Monticello May 10. 18.
          
          Yours of Mar. 21. came to hand in the moment of my departure on a journey from which I am but just now returned, or the answer should not have been so long delayed. these arrearages have occurred from inattention partly, but chiefly from the circumstance that no agent has applied for them. I now inclose an order on mr Gibson for 71.90 insurance & interest from 1814. to 1818. inclusive on my house at this place, and if I could be reminded, or recollect it myself annually, it should be punctually paid in Richmond in the same way.
          
            I tender you the assurance of my respect
            Th: Jefferson
          
        